Citation Nr: 1632667	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for positive PPD test, claimed as residuals of tuberculosis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial rating in excess of 10 percent prior to February 7, 2012, for a low back disability, a rating in excess of 20 percent prior to July 6, 2013, a rating in excess of 40 percent prior to January 17, 2015, and a rating in excess of 20 percent after January 17, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to January 1994 and from January 2002 to January 2003.  She had service in Southwest Asia from February 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2009 and April 2010 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2014 rating decision granted an increased 20 percent rating for the service-connected low back disability effective February 7, 2012.

The Board remanded the case in July 2015 with instructions including to schedule the Veteran for a personal hearing.  A subsequent January 2016 rating decision granted an increased 40 percent for the service-connected low back disability effective July 6, 2013, and assigned a 20 percent rating from January 17, 2015.


In May 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  At her personal hearing in May 2016 the Veteran described having had noise exposure during active service and having had increased hearing problems since her VA audiology examination in February 2012.  It was noted that a hearing loss disability for VA compensation purposes was not shown at that time.  The Board also notes that service treatment records show the Veteran had a positive PPD test in May 1993, but that her claim for residuals of tuberculosis has not been addressed by VA examination.  

Although the Veteran's endometriosis and headache claims were addressed by VA examinations in July 2009 and January 2010, no opinions as to etiology were provided.  Nor are these claims shown to have been adjudicated with consideration of the regulations pertinent to disabilities occurring in Persian Gulf veterans.  The Veteran has asserted, additionally, that her endometriosis developed as a result of the back injury she sustained in service.  Service treatment records dated in November 1993 noted a history of dysmenorrhea prior to service from 1980 to 1985.

The Board also notes that the Veteran's service-connected low back disability was evaluated by VA examination in January 2015 and in a July 2015 VA Disability Benefits Questionnaire.  Pertinent evidence was addressed in the January 2016 rating that granted an increased 40 percent rating; however, the issue on appeal was not included in the January 2016 supplemental statement of the case.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain an opinion from an appropriate VA examiner reviewing the evidence of record and addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has:

i) Any present residuals of tuberculosis as a result of service, to include as based upon a positive PPD test during active service.  

ii) Headaches or endometriosis as a result of service, to include any headache or menstrual disorders as a result of an undiagnosed illness associated with her service in Southwest Asia.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for VA audiology examination for opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has bilateral hearing loss and/or tinnitus as a result of service.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


